DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the amending claims 1, 13 and 20 – 22 by the amendment submitted by the applicant(s) filed on March 26, 2021.  Claims 1 and 12 – 29 are pending in this application.

Claim Rejections - 35 USC § 112
The previous 112(b) paragraphs rejections of claims 1 and 12 – 29 are withdrawn due the current amendments.

Allowable Subject Matter
Claims 1 and 12 – 29 are allowed.
 The following is an examiner’s statement of reasons for allowance: Claim 1 recites a semiconductor light emitting element structure including the specific structure limitation of wherein when an XYZ orthogonal coordinate system having a thickness direction of the phase modulation layer as a Z-axis direction is set and a square lattice of a virtual lattice constant is set in a first XY plane, wherein each of the different refractive index regions is disposed so that a centroid position thereof is shifted from a lattice point position in the virtual square lattice by a distance r, wherein the distance r satisfies 0 < r, wherein in the phase modulation layer, all the different refractive index regions have, in the first XY plane, same distance r, wherein a shape of each of the different refractive index regions in the first XY plane is a perfect circle, a square, a regular hexagon, a regular octagon, or a regular hexadecagon, wherein a complex amplitude F(X, Y) obtained by performing two-dimensional Fourier transformation on a specific region of an output beam pattern in a second XY plane is expressed as follows, by using an intensity distribution I(X, Y) in the first XY plane and a phase distribution P(X, Y) in the first XY plane, with j as an imaginary unit: F(X, Y) = I(X, Y) x exp {P(X, Y) j}, and wherein the output beam pattern does not include a pattern consisting of two spot”, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record. 
Noda discloses band-edge type laser device comprising an active layer, a pair of cladding layers, a phase modulation layer and a base layer, but not disclose wherein when an XYZ orthogonal coordinate system having a thickness direction of the phase modulation layer as a Z-axis direction is set and a square lattice of a virtual lattice constant is set in a first XY plane, wherein a shape of each of the different refractive index regions in the first XY plane is a perfect circle, a square, a regular hexagon, a regular octagon, or a regular hexadecagon, wherein a complex amplitude F(X, Y) obtained by performing two-dimensional Fourier transformation on a specific region of an output beam pattern in a second XY plane is expressed as follows, by using an intensity distribution I(X, Y) in the first XY plane and a phase distribution P(X, Y) in the first XY plane, with j as an imaginary unit: F(X, Y) = I(X, Y) x exp {P(X, Y) j}, and wherein the output beam pattern does not include a pattern consisting of two spot.

The band-edge type laser device of Noda does not use such a defect as shown in Ginzton. The holes in Noda are shifted from the lattice points to make two beam spots.  Noda and Ginzton are two different type of laser.  A nanocavity type laser device operates completely different form a semiconductor light emitting element (band-edge laser device).  
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940.  The examiner can normally be reached on M - TH 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA S. MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


    /Delma R Fordé/Examiner, Art Unit 2828  


                                                                                                                                                                                                      /TOD T VAN ROY/Primary Examiner, Art Unit 2828